Case: 12-10543    Date Filed: 09/11/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10543
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 3:11-cr-00032-MCR-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

THOMAS JOHN BACH, II,

                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                (September 11, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges

PER CURIAM:

      Chet Kaufman, appointed counsel for Thomas John Bach, II, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-10543    Date Filed: 09/11/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bach’s conviction and sentence

are AFFIRMED.




                                         2